                 6:13-cv-02428-TMC             Date Filed 05/11/20   Entry Number 191         Page 1 of 2




                                                                                         Mark C. Moore
                                                                                            Member




                        May 11, 2020


                        VIA ECF

                        The Honorable Timothy M. Cain
                        United States District Judge
                        315 South McDuffie Street
                        Anderson, South Carolina

                        Re:      Defendants’ Concerns with Respect to the Proposed Trial Date set by the
                                 Amended Scheduling Order in United States of America, ex rel. Charles R.
                                 Shepherd et al. v. Fluor Corporation, Inc. et al., C/A No.: 6:13-cv-02428-
                                 TMC

                        Dear Judge Cain:

       Charleston               On May 4, 2020, the Court issued an Amended Scheduling Order, in the above
         Charlotte
                        referenced case (ECF No. 190) which contained deadlines that differed from those set
                        forth in the Proposed Consent Amended Scheduling Order submitted jointly by the
       Columbia
                        Parties on April 30, 2020. (ECF No. 184-1). The Amended Scheduling Order
      Greensboro        tentatively set the case for trial during the month of June, 2021 and contained the
        Greenville
                        Court’s standard notification to the Parties: “You are expected to be available for trial
                        of this case during the month of June 2021 . . . If you presently have a conflict during
      Hilton Head
                        the month of June [2021], notify the court in writing within seven (7) days of the date
     Myrtle Beach       of this order.” (ECF No. 190 at 3).
          Raleigh
                                Defendants Fluor Corporation and Fluor Intercontinental, Inc. (collectively
                        “Fluor”), by and through their undersigned counsel, hereby notify the Court as directed
                        about a potential conflict with the June, 2021 term for a trial of this case. While Fluor
                        and its counsel do not have any conflicts that would prohibit them from personally
                        appearing before the Court during the June, 2021 term, Fluor respectfully submits that
                        it should not be required to try both this case and the related case of United States of
                        America, ex rel. Robert Scott Dillard v. Fluor Corporation, Inc. et al., C/A No.: 6:16-
                        cv-02948-TMC (hereinafter “Dillard”) during the same term.



                        T 803.540.2146
     1230 Main Street
    Suite 700 (29201)   F 803.727.1458
        PO BOX 2426     E MMoore@nexsenpruet.com
 Columbia, SC 29202     Nexsen Pruet, LLC
www.nexsenpruet.com     Attorneys and Counselors at Law
6:13-cv-02428-TMC       Date Filed 05/11/20       Entry Number 191         Page 2 of 2



    The Honorable Timothy M. Cain
    May 11, 2020
    Page 2


            Relator Dillard is a party to both cases, Fluor is a defendant in both cases, and
    both cases arise out of the same general set of facts related to Fluor’s management of
    its LOGCAP IV contract in Afghanistan. Fluor submits that it would be highly
    prejudicial to Fluor to require it to select a jury for both cases before the same jury
    venire.

             Second, Fluor respectfully submits that it would be virtually impossible to try
    both cases during the same jury term. Fluor believes that the Dillard trial will likely
    take between three and five days—however, both Fluor and the Relators believe that a
    trial of this case could exceed four to five weeks.

           Fluor notes that it has conferred with opposing counsel and all parties have
    concerns about their ability to adequately prepare this case for trial in the time period
    allowed by the Amended Scheduling Order given the complexity of this case and the
    sheer volume of anticipated discovery. All parties intend to address this issue with the
    Court when they file their Local Rule 26.03 responses on June 22, 2020. In order to
    comply with the Court’s directive that it notify the Court of any conflicts with a June
    2021 trial, Fluor believes that this filing is necessary for it to comply with the Court’s
    Order of May 4, 2020.

    Respectfully,

    s/ Mark C. Moore

    Mark C. Moore

    cc (via ECF): Craig D. Margolis (Counsel for Fluor)
                  Christian D. Sheehan (Counsel for Fluor)
                  Konstantine P. Diamaduros (Counsel for Fluor)
                  Anand Swaminathan (Counsel for Relators Shepherd and Rude)
                  Alison R. Leff (Counsel for Relators Shepherd and Rude)
                  Frank T. Newell (Counsel for Relators Shepherd and Rude)
                  Machael Kanovitz (Counsel for Relators Shepherd and Rude)
                  Richard A. Harpootlian (Counsel for Relators Shepherd and Rude)
                  Christopher P. Kenney (Counsel for Relators Shepherd and Rude)
                  Frank L. Eppes (Counsel for Relator Dillard)
                  Judah N. VanSyckel (Counsel for Relator Mackey)
